          Case 5:19-cv-07016-BLF Document 124 Filed 02/09/21 Page 1 of 2




 1 Jonathan K. Levine (SBN 220289)                   David S. Golub (admitted pro hac vice)
   Elizabeth C. Pritzker (SBN 146267)                Steven L. Bloch (admitted pro hac vice)
 2 Caroline C. Corbitt (SBN 305492)                  Ian W. Sloss (admitted pro hac vice)
   PRITZKER LEVINE LLP                               SILVER GOLUB & TEITELL LLP
 3
   1900 Powell Street, Suite 450                     184 Atlantic Street
 4 Emeryville, CA 94608                              Stamford, CT 06901
   Telephone: (415) 692-0772                         Telephone: (203) 325-4491
 5 Facsimile: (415) 366-6110                         Facsimile: (203) 325-3769
   jkl@pritzkerlevine.com                            dgolub@sgtlaw.com
 6 ecp@pritzkerlevine.com                            sbloch@sgtlaw.com
   ccc@pritzkerlevine.com                            isloss@sgtlaw.com
 7

 8 Attorneys for Plaintiffs and
   the Proposed Classes and Subclasses
 9

10                              UNITED STATES DISTRICT COURT
                              DISTRICT OF NORTHERN CALIFORNIA
11                                    SAN JOSE DIVISION
12
     C.H., a minor, by and through their guardian ad     Case No. 5:19-cv-07016-BLF
13
     litem NICHOLE HUBBARD; E.J., N.J., A.J., and
14   L.J., minors, by and through their guardian ad      CLASS ACTION
     litem CARA JONES; J.A.E. and J.R.E., minors, by
15   and through their guardian ad litem JUSTIN          [PROPOSED] ORDER APPOINTING
     EFROS; M.W., a minor, by and through their          GUARDIAN AD LITEMS
16   guardian ad litem RENEE GILMORE; A.G., a
     minor, by and through their guardian ad litem JAY   Hon. Beth Labson Freeman
17
     GOODWIN; C.D, a minor, by and through their
18   guardian ad litem BOBBI DISHMAN; individually
     and on behalf of all others similarly situated
19
                          Plaintiffs,
20          v.
21
     GOOGLE LLC; YOUTUBE LLC; CARTOON
22   NETWORK, INC.; CARTOON NETWORK
     STUDIOS, INC.; CHUCHU TV STUDIOS;
23   DREAMWORKS ANIMATION LLC;
     DREAMWORKS ANIMATION TELEVISION,
24   LLC; HASBRO, INC.; HASBRO STUDIOS LLC;
25   MATTEL, INC.; POCKETWATCH, INC.;
     REMKA, INC.; RTR PRODUCTION LLC; AND
26   RFR ENTERTAINMENT, INC.

27                        Defendants.
28

     [PROPOSED] ORDER APPOINTING GUARDIAN AD LITEMS                    CASE NO. 5:19-cv-07016-BLF
            Case 5:19-cv-07016-BLF Document 124 Filed 02/09/21 Page 2 of 2




 1           The Court has considered Plaintiffs’ Omnibus Application to Appoint Guardian Ad Litems

 2 and all supporting declarations. Rule 17 of the Federal Rules of Civil Procedure requires a court to

 3 take proper measures to protect a minor during litigation, including appointing a guardian ad litem

 4 for a minor without a duly appointed representative. Fed. R. Civ. P. 17(c). “The decision to appoint

 5 a guardian ad litem under Rule 17(c) is normally left to the sound discretion of the trial court[.]”

 6 Davis v. Walker, 745 F.3d 1303, 1310 (9th Cir. 2014). ‘“When there is no conflict of interest, the

 7 guardian ad litem appointment is usually made on ex parte application [.]”’ Student A v. Berkeley

 8 Unified School District, Case No. 17-cv-02510-MEJ, 2017 WL 2171254, at *1 (N.D. Cal. May 17,

 9 2017) (citations omitted). There are no special requirements for the person acting as guardian ad

10 litem, and the main focus is furthering the best interests of the minor. Kulya v. City and County of

11 San Francisco, No. C 06-06539 JSW, 2007 WL 760776, at *1 (N.D. Cal. Mar. 9, 2007).

12           The Court finds that appointing guardian ad litems as requested by Plaintiffs is appropriate:

13 the applicants have a strong interest in their children’s welfare, are willing and able to pursue this

14 action on behalf of their children, have no conflicts of interest, and are acting in good faith. The

15 Court makes the following appointments:

16          NICHOLE HUBBARD on behalf of C.H.;
17          CARA JONES on behalf of E.J., N.J., A.J., and L.J.;
18          JUSTIN EFROS on behalf of J.A.E. and J.R.E.;
19          RENEE GILMORE on behalf of M.W.;
20          JAY GOODWIN on behalf A.G.; and
21          BOBBI DISHMAN on behalf of C.D.
22

23           IT IS SO ORDERED.

24
            February 9, 2021
     Dated: __________________                                   By: __________________
25

26                                                               HON. BETH LABSON FREEMAN
                                                                 United States District Judge
27

28

                                             -1-
     [PROPOSED] ORDER APPOINTING GUARDIAN AD LITEMS                         CASE NO. 5:19-cv-07016-BLF
